 
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5591 
 
AN ACT 
To designate the airport traffic control tower located at Spokane International Airport in Spokane, Washington, as the Ray Daves Airport Traffic Control Tower. 
 
 
1.DesignationThe airport traffic control tower located at Spokane International Airport in Spokane, Washington, and any successor airport traffic control tower at that location, shall be known and designated as the Ray Daves Airport Traffic Control Tower. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the airport traffic control tower referred to in section 1 shall be deemed to be a reference to the Ray Daves Airport Traffic Control Tower.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
